DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with regard to prior art rejections are moot in view of the new grounds of rejection necessitated by claim amendments. 
With regard to claim interpretation under 35 USC 112 (f), Applicant respectfully submits that a person skilled in the art, with reference to the specification, would understand this feature as having sufficiently definite meaning as the name for structure. Examiner respectfully disagrees. It is equally true that one skilled in the art would also understand “processing unit” as being implemented in software. In other words, the specification does not exclude software or program code from the meaning of the non-structural term. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1, 3-8, 12 and 16 recite limitations “processing unit” that been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholders unit coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lavi et al.1 and further in view of Itu et al.2 or in view of Aben et al.3
With regard to claim 1, Lavi et al. teach apparatus for determining a functional index for stenosis assessment of a vessel (see abstract, ¶ 144: functional index) (6), comprising: an input interface (40); and a processing unit (50) (see ¶¶ 87, 456, 464: computer system); wherein the input interface (40) is configured to obtain image data representing a two-dimensional representation of see ¶¶ 230, 291, 338, 362, 373, 377); wherein the processing unit (50) is configured to determine a geometric model of at least a section of a vessel (see fig. 1a, 4a; ¶¶ 56, 138, 177, 236, 304, 340, 356, 366: vascular tree model), the model including an inner diameter and a change of the diameter along the course of the vessel (see ¶¶ 56, 138, 177, 245-247, 284, 286, 300, 304, 309-322, 356: diameter measurement along the vessel); determine at least one resistance value of at least the section of the vessel based on the geometric model (see ¶¶ 151, 154, 207-208, 362-379, 454, 473, 365-379: resitance to flow based on the geometric model), and determine a pressure drop of a fluid which flows through at least the section of the vessel including the determined resistance value and boundsary conditions including assumptions regarding a volumetric flow rate and/or a pressure at the inlet and/or outlet of the at least section of the vessel, wherein the determined pressure drop is an equivalent of the functional index for stenosis assessment (see ¶¶ 151, 154, 207-208, 362-379, 454, 473: fractional flow reserve or functional index determined by combining the segments results, see fig. 5c, fig. 8: boundary conditions of segments). 
Lavi et al. fail to explicitly teach determining pressure drop of a fluid based on boundary conditions includijng a volumetric flow rate and/or a pressure associated with an inlet and/or an outlet of at least the section of the vessel, however Itu et al. teach the missing features. See abstract, ¶¶ 34, 39, 51; see also Aben et al. abstract, fig. 3a, ¶¶ 29, 91-92.
One skilled in the art would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been particularly useful to enhance the estimate of  pressure or flow based on the inlet/outlet boundary conditions by incorporating the quantitative analysis of geometric models described in Itu et al. and Aben et al. into the configuration of Lavi et al. yielding predictable and enhanced estimation of pressure and flow parameters without resorting to invasive measurements. 
claim 3, Lavi et al. teach wherein the processing unit (50) is configured to apply a densitometry method to the image data as to compensate for foreshortening effects in the image data when determining the width of the vessel (see ¶¶ 366-367: foreshortening correction). 
With regard to claim 4, Lavi et al. teach wherein the processing unit (50) is configured to apply a scaling factor to the width of the vessel in the image and to determine the functional index for stenosis assessment based on the width multiplied by the scaling factor (see ¶¶ 311, 313: weighting).
With regard to claim 5, Lavi et al. teach wherein the processing unit (50) is configured to receive the distance of the vessel from an image plane of the image data and to determine the scaling factor based on said distance (see ¶¶ 313, 366-367: weighting based on distance or length).
With regard to claim 6, Lavi et al. teach wherein the processing unit (50) is configured to segment the vessel along its course such that there are multiple vessel segments and to apply a specific scaling factor to the width of each one of the multiple vessel segments (see ¶¶ 313, 366-367: segment based processing).
With regard to claim 7, Lavi et al. teach wherein the processing unit (50) is configured to segment the vessel such that one segment of the vessel has substantially the same distance from the projection surface (see ¶¶ 366-367, 313).
With regard to claim 8, Lavi et al. teach wherein the processing unit (50) is configured to detect a reference element within the image data and to determine the scaling factor based on a known size of the reference element and the size of the reference element in the image data (see ¶¶ 313, 366-367: scaling according to predetermined size or width of selected reference elements).
With regard to claim 10, Lavi et al. teach wherein the functional index for stenosis assessment is independently derived from a plurality of 2D images (see ¶¶ 138, 116: functional index determined from 2-D images; see also ¶¶ 293-294, 362-379, 412-422).
claim 11, Lavi et al. teach wherein a variation between the functional indices from different images is determined and compared to a predetermined maximal variation (Vmax), based on which an acceptance criterion is generated (see ¶¶ 133, 220, 293-294: acceptable variation).
With regard to claim 12, Lavi et al. teach wherein the processing unit is configured to calculate a quality score for one or more 2D images being used as a basis for calculating the functional index for stenosis assessment (see ¶¶ 324, 397, 398, 453, 362-379, 412-422). 
With regard to claims 13, 15, see discussion of claim 1.  
With regard to claim 16, Itu et al. teach determining pressure drop using a lumped element fluid dynamics model including the at least one resistance value and the boundary conditions (see abstract, ¶ 34: lumped models including resistance and boundary conditions of inlet/outlet. See also Aben et al. abstract, ¶¶ 29, 37, 82. The motivation for combining references same as stated above. 


Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2016/0247279.
        2 US Publication No. 2015/0051888.
        3 US Publication No. 2018/0032653.